Name: COMMISSION REGULATION (EC) No 389/95 of 24 February 1995 amending Regulation (EEC) No 1627/89 on the buying-in of beef by invitation to tender
 Type: Regulation
 Subject Matter: trade policy;  animal product;  marketing
 Date Published: nan

 25. 2. 95 PEN Official Journal of the European Communities No L 43/7 COMMISSION REGULATION (EC) No 389/95 of 24 February 1995 amending Regulation (EEC) No 1627/89 on the buying-in of beef by invitation to tender an amendment, in accordance with the Annex hereto, to the list of Member States or regions of a Member State where buying-in is open by invitation to tender, and the list of the quality groups which may be bought in ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 1627/89 of 9 June 1989 on the buying-in of beef by invitation to tender (2), as last amended by Regulation (EC) No 3181 /94 (3), buying-in by invitation to tender in certain Member States or regions of a Member State for certain quality groups ; Whereas the application of Article 6 (2), (3) and (4) of Regulation (EEC) No 805/68 and the need to limit intervention to the buying-in of the quantities necessary to ensure reasonable support for the market result, on the basis of the prices of which the Commission is aware, in HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1627/89 is hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on 27 February 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 February 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 24. (2) OJ No L 159, 10 . 6 . 1989, p. 36. (3) OJ No L 335, 23. 12. 1994, p. 68 . No L 43/8 r EN I Official Journal of the European Communities 25. 2. 95 ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO  LIITE  BILAGA Estados miembros o regiones de Estados miembros y grupos de calidades previstos en el apartado 1 del articulo 1 Medlemsstater eller regioner og kvalitetsgrupper, if. artikel 1 , stk. 1 Mitgliedstaaten oder Gebiete eines Mitgliedstaats sowie die in Artikel 1 Absatz 1 genannten QualitÃ ¤tsgruppen Ã Ã Ã ®Ã Ã · Ã ¼Ã ­Ã »Ã · Ã ® ÃÃ µÃ Ã ¹Ã ¿Ã Ã ­Ã  Ã ºÃ Ã ±Ã Ã Ã ½ Ã ¼Ã µÃ »Ã Ã ½ Ã ºÃ ±Ã ¹ Ã ¿Ã ¼Ã ¬Ã ´Ã µÃ  ÃÃ ¿Ã ¹Ã Ã Ã ·Ã Ã ¿Ã  ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã Ã ­Ã Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 1 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Member States or regions of a Member State and quality groups referred to in Article 1 ( 1 ) Ã tats membres ou rÃ ©gions d'Ã tats membres et groupes de qualitÃ ©s visÃ ©s Ã l'article 1 er paragraphe 1 Stati membri o regioni di Stati membri e gruppi di qualita di cui all'articolo 1 , paragrafo 1 In artikel 1 , lid 1 bedoelde Lid-Staten of gebieden van een Lid-Staat en kwaliteitsgroepen Estados-membros ou regiÃ µes de Estados-membros e grupos de qualidades referidos no n? 1 do artigo 1 ? JÃ ¤senvaltiot tai alueet ja 1 artiklan 1 kohdan tarkoittamat laaturyhmÃ ¤t Medlemsstater eller regioner och kvalitetsgrupper som avses i artikel 1.1 . Estados miembros o regiones de Estados miembros Medlemsstat eller region Mitgliedstaaten oder Gebiete eines Mitgliedstaats Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Ã ® ÃÃ µÃ Ã ¹Ã ¿Ã Ã ­Ã  Ã ºÃ Ã ¬Ã Ã ¿Ã Ã  Ã ¼Ã ­Ã »Ã ¿Ã Ã  Member States or regions of a Member State Ã tats membres ou rÃ ©gions d'Ã tats membres Stati membri o regioni di Stati membri Lid-Staat of gebied van een Lid-Staat Estados-membros ou regiÃ µes de Estados-membros JÃ ¤senvaltiot tai alueet Medlemsstater eller regioner CategorÃ ­a A Kategori A Kategorie A Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± A Category A CatÃ ©gorie A CategorÃ ­a A Categorie A Categoria A Luokka A ¢ Kategori A CategorÃ ­a C Kategori C Kategorie C Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± Ã  Category C CatÃ ©gorie C Categoria C Categorie C Categoria C Luokka C Kategori C U R O U R O Great Britain Ireland Northern Ireland X X X